In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00160-CR



       THOMAS LLOYD TAUNTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-13-24755




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Thomas Lloyd Taunton was convicted by a jury of the capital murder of his stepfather,

Harold Harpst, see TEX. PENAL CODE ANN. § 19.03(a)(7)(A) (West Supp. 2014), and of the murder

of his mother, Willie Sue Harpst, see TEX. PENAL CODE ANN. § 19.02(b) (West 2011). Taunton

was convicted of both crimes, was sentenced to life imprisonment without parole and fined

$10,000.00 for the capital murder of Harold, and was sentenced to life imprisonment for the murder

of Willie Sue. Taunton appeals both convictions. Taunton has filed a single consolidated brief in

both cases raising a single appellate issue.

       Taunton appeals from his conviction for the capital murder of Harold under our cause

number 06-14-00159-CR. Here, Taunton appeals from his conviction for the murder of Willie

Sue. Specifically, Taunton claims that the affidavits submitted by law enforcement officers in

support of their applications for warrants authorizing searches of his truck and trailer and of a

rental car he was driving were insufficient under the Fourth Amendment to support issuance of the

warrants. Consequently, he contends the trial court erred in denying his motion to suppress the

evidence seized as a result of those invalid searches.

       We addressed this issue in detail in our opinion of this date in Taunton’s appeal in cause

number 06-14-00159-CR. For the reasons stated therein, we likewise conclude that Taunton has

not shown error in this case.




                                                 2
      We affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      June 3, 2015
Date Decided:        June 19, 2015

Do Not Publish




                                                3